Citation Nr: 1032854	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for residuals of a right 
leg stress fracture.

4.  Entitlement to service connection for a left leg disorder.

5.  Entitlement to service connection for right ankle disorder.

6.  Entitlement to service connection for left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to August 1996.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is required prior to 
the adjudication of the Veteran's claims.

The Veteran asserts that he has bilateral knee, leg and ankle 
disabilities that are of service origin.   Specifically, he 
reports that during service he trained as paratrooper and 
participated in 26 jumps.  The Veteran's DD Form 214 confirms 
that he earned his Parachutist's Badge in service.  He reports 
ongoing pain and discomfort in his knees, legs and ankles.  The 
Board finds the Veteran's statements to be credible.  

The service treatment reports document multiple complaints of 
pain in his knees, ankles and legs.  A bone scan performed in 
June 1994 showed grade I and II stress fracture formation in the 
proximal medial right tibia; stress-related changes compatible 
with shin splints in both legs; and stress related changes in the 
feet and ankles.    

In a private medical treatment report dated in 2000, the Veteran 
complained of pain the legs (knees).  

On VA examination in August 2006, the Veteran was diagnosed as 
having chronic strain of both knees, chronic strain of both 
ankles and a history of shin splints and stress fracture.  The 
examiner, however, did not provide a nexus opinion with respect 
to any diagnosed disorder.  Accordingly, the Board finds that a 
remand is warranted for further VA examination and medical 
opinion.  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all treatment providers for 
his leg, ankle, and knee disabilities, 
and to complete any necessary 
authorization forms for release of such 
information.  Then attempt to obtain 
all such identified records.  Any 
negative search should be noted in the 
claims file and communicated to the 
Veteran.

2.  After completion of the above, 
schedule the Veteran for a VA 
orthopedic examination, with a 
physician who has not previously 
examined him, to determine the nature 
and etiology of any right and left knee 
disorder, residuals of a right leg 
stress fracture, left leg disorder, and 
right and left ankle disorders.  The 
claims file should be reviewed by the 
examiner and the examiner should note 
that the folder was reviewed.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current right and 
left knee disorder, residuals of a 
right leg stress fracture, left leg 
disorder and right and left ankle 
disorder, is related to service or any 
incident of service, to include the 
parachute jumps made by the Veteran.  A 
rationale should be provided for all 
opinions offered.

3.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
allow the required time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


